The chief justice (Roosevelt)
gave the following important notice:—
A referee can, in no case, be nominated by a party, unless all the parties agree upon a suitable person
No such agreement can be made where an infant or an absentee is a party, nor where a divorce is sought by or against a married "woman.
The agreement, when allowed, must be evidenced by writing, signed by the parties or their attorneys.
The referee’s name should be inserted in any proposed order, unless accompanied by such agreement.
If inserted otherwise, the court will not strike it out, nor in any manner act on the proposed draft order.